IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50601
                         Conference Calendar



ISIDRO MARTINEZ RAMIREZ,

                                           Plaintiff-Appellant,

versus

K. GRANBERRY, Detention Officer,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-96-CV-228
                       --------------------
                           June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Isidro Martinez Ramirez, Texas prisoner # 782291, appeals

the district court’s order denying his motion to protect the

proceeds of the judgment in his favor.   This is construed as a

motion seeking a preliminary injunction.    We have carefully

reviewed the appellate record and Ramirez’s arguments.    Ramirez

has not satisfied any of the prerequisites for a preliminary

injunction.    See Sunbeam Prods., Inc. v. West Bend Co., 123 F.3d




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50601
                                 -2-

246, 250 (5th Cir. 1997).   The district court did not abuse its

discretion in denying the preliminary injunction.       See id. at 261.

     This appeal is without arguable merit and is thus frivolous.

It is DISMISSED.   See 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).       See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).      We caution Ramirez that

once he accumulates three strikes, he may not proceed in forma

pauperis (IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See § 1915(g).

     DISMISSED AS FRIVOLOUS; STRIKE WARNING ISSUED.